NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL S. ROSS,
Plain,tiff-Appellczn,t,
V.
UNITED STATES,
Defenclant-Appellee.
2011-5061 .
Appea1 from the United States Court of Federa1
C1aims in case no. 10-CV-667, Judge Francis M. A11egra.
ON MOTION
ORDER
Michae1 S. Ross submits a nonconforming brief, which
the court treats as a motion to reinstate his appeal Ross
also submits various letters about his case.
Any arguments should be in the briefs, not in sepa-
rate 1etters to the court
Upon consideration thereof
I'r ls OR1)ERED THAT:

ROSS V. US 2
The motion is granted, the mandate is reca1led, and
the appeal is reinstated The nonconforming brief is
accepted as Ross's opening informal brief. The United
States should calculate its brief due date from the date of
service of this order.
F0R THE CoUR'r
DEC 2 2  lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Michael S. R0ss '
Jeanne E. Davidson, Esq. (Copy Of Petitioner‘s Brief
Enclosed) _
s8
lLE
va cong 0 Ap>eALs ron
mr F usda consult
DEC 22 2011
JANHORBALY
6l£RK